MEMORANDUM **
Ronald Alwin Nelwan, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 338 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
The agency denied Nelwan’s asylum application as time barred. Nelwan does not challenge this finding in his opening brief.
Substantial evidence supports the IJ’s denial of withholding of removal because Nelwan did not experience any problems in the past, and even if the disfavored group analysis set forth in Sad v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004) applies to Christian Indonesians seeking withholding of removal, Nelwan failed to demonstrate that it was more likely than not that he will be persecuted if he returns to Indonesia. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003). Further, the record does not compel the conclusion that the religious strife in Indonesia amounts to a pattern or practice of persecution against Christian Indonesians. See Lolong v. Gonzales, 484 F.3d 1173, 1180-81 (9th Cir.2007) (en banc).
Substantial evidence supports the IJ’s denial of CAT relief because Nelwan failed to demonstrate that it is more likely than not that he will be tortured if he returns to Indonesia. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.